Citation Nr: 0011302	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-01 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss 
secondary to quinine therapy for service-connected malaria.  

2.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling from April 10, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 until 
September 1945.  He also participated in periods of active 
duty for training and inactive duty training as a member of a 
military reserve component until 1965.

A review of the record discloses that service connection for 
hearing loss was denied by a decision of the agency of 
original jurisdiction in July 1993.  The veteran did not 
timely appeal this decision and it consequently became final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1993).  The appellant attempted to reopen his claim 
of service connection for hearing loss in March 1997; he 
subsequently clarified the issue as a claim of entitlement to 
service connection for hearing loss secondary to the use of 
quinine for the treatment of service-connected malaria.  As 
service connection for hearing loss was not addressed on this 
basis in the 1993 determination, this newly presented theory 
is considered a new claim and will be reviewed on a de novo 
basis.  

The present appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from rating 
decisions of the Hartford, Connecticut Regional Office (RO) 
in July 1997 and August 1998.  By the July 1997 action, 
service connection was denied for hearing loss secondary to 
quinine treatment for service-connected malaria.  By the 
August 1998 action, service connection was granted for PTSD 
and a 10 percent rating was assigned from April 10, 1998.  
The veteran expressed dissatisfaction with the initial 
disability evaluation for the service-connected psychiatric 
disorder and perfected an appeal of that determination.  
During the pendency of the appeal, the 10 percent rating for 
PTSD was increased to 30 percent from April 10, 1998.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the rating question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating for PTSD, 
the Board has characterized the rating issue on appeal as set 
forth on the title page of this decision.

(The claim of evaluation of PTSD is addressed in the REMAND 
portion of this decision.) 


FINDING OF FACT

No competent medical evidence has been received to show that 
the veteran's hearing loss is due to the use of quinine for 
his service-connected malaria.  


CONCLUSION OF LAW

The claim of service connection for hearing loss secondary to 
treatment for already service-connected disability is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1999); 
38 C.F.R. §§ 3.310(a), 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that service connection for malaria was 
established by rating action dated in July 1946.  The veteran 
asserts that he now has bilateral hearing loss on account of 
prolonged quinine treatment for his malarial symptoms.  It is 
contended that the medical literature supports a relationship 
between the use of quinine and hearing loss, and that service 
connection for such should now be granted by the Board.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the service medical records reflect that 
the veteran contracted malaria while on duty in the Pacific 
during military service, manifestations of which recurred on 
a number of subsequent occasions.  It was noted that he was 
placed on full courses of medication for his symptoms, 
specifically quinine and Atabrine.  No complaint or finding 
of hearing loss was noted in any of the extensive clinical 
data pertaining to treatment for malaria.  The record 
reflects that the appellant was afforded yearly medical 
examinations which revealed that his hearing had remained 
unchanged since the service entrance examination report in 
1941.  Upon examination in September 1945 for discharge from 
active duty, hearing was depicted as 40/40", 20/20' 15/15' 
and 15/15' to watch, coin click, whispered voice and spoken 
voice, respectively, which were the same findings noted at 
service entrance.  

Subsequently prepared military records show that the veteran 
underwent a number of physical examinations for various 
reasons relating to his periods of reserve component service.  
In August 1948 it was recorded that he had been treated for 
malaria between 1942 and 1944 but had had no attacks since 
that time.  His hearing status at that time was the same as 
shown at service entrance.  In September 1953, it was 
reported that he was completely cured of malaria with no 
recurrences.  Hearing at that time was 15/15' in each ear.  
Such findings continued to be reflected upon subsequent 
physical examination reports through November 1965.  

Received in November 1992 were the records from a service 
department outpatient clinic showing that the appellant 
sought treatment between January and April 1992 for bilateral 
sensorineural hearing loss.  Such findings were confirmed 
upon VA audiology examination in January 1993.  On VA 
examination in June 1997, the appellant rendered a history of 
undergoing treatment for refractory malaria in service and 
recalled having undergone multiple courses of quinine.  He 
stated that he had first noticed hearing loss in his right 
ear in the late 1960's.  It was reported that a hearing test 
performed in January 1993 disclosed a profound right 
sensorineural hearing loss with zero percent discrimination 
in that ear.  Following evaluation, the examiner stated in 
the diagnosis that the veteran had profound hearing loss in 
his right ear and that this was unlikely related to quinine 
treatment for malaria because the loss was only in one ear 
and did not develop until 20 years after treatment.  

Subsequently, the veteran was afforded an audiometric 
evaluation where he again reported a history of malaria that 
was treated with quinine.  The examiner noted that this 
medication had known ototoxic side effects.  The appellant 
also indicated that he had a history of a diagnosis of 
Meniere's disease, but thought that the doctor had made a 
mistake in this regard.  The results of the audiometric 
evaluation were reported as high frequency sensorineural 
hearing loss in the left ear and sensorineural hearing loss 
in the right ear.  It was the examiner's opinion that the 
unilateral hearing loss was more likely secondary to Meniere' 
disease than the appellant's assertion that it related to the 
use of quinine.

As noted above, the record indeed demonstrates that the 
veteran was treated on multiple occasions for malaria in 
service and was prescribed medication which included quinine.  
However, it is the Board's conclusion that the claim of 
service connection for a hearing loss secondary to quinine 
use for service-connected malaria is not well grounded.  This 
is so because the record contains competent clinical evidence 
to the effect that a relationship between the use of quinine 
and hearing loss is unlikely, given that fact that the 
appellant's right ear hearing loss is so much more profound 
than hearing impairment in the left ear, and the fact that 
such loss did not develop until 20 or more years after 
treatment for malaria.  

It is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
diagnosis or causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  In this instance, however, no qualified practitioner 
has indicated that there is a relationship between the 
development of the veteran's hearing impairment and service-
connected disability or treatment therefor.  Although there 
is evidence that quinine therapy can have an otologic effect, 
there is no competent evidence that it had such an effect in 
this veteran's case.  The veteran, as a lay person who is 
untrained in the field of medicine is not competent to 
provide a medical opinion in this regard.  See Espiritu at 
494-95 (1992).  Therefore, his assertions that hearing loss 
is related to the use of quinine for malaria do not 
constitute cognizable evidence upon which a finding may be 
made that the claim is well grounded.  Without the requisite 
competent evidence reflecting that the veteran has hearing 
loss that is related to the use of quinine for malaria, this 
claim cannot be considered well grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, the 
appellant's claim of entitlement to service connection for 
hearing impairment secondary to quinine treatment for malaria 
must be denied.  


ORDER

Service connection for hearing loss secondary to quinine 
treatment for malaria is denied.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation.  
He presented testimony in November 1998 to the effect that he 
constantly re-lived his Guadalcanal combat experience, and 
was troubled by bad dreams approximately three to four times 
per week.  He indicated that he had experienced a steady 
decline in his mental functioning since the early part of the 
year, and had to give up his volunteer work during that time.  
The appellant related that he had a startle response and had 
guilt feelings about fellow soldiers who had been killed and 
wounded as they fought alongside him during the war.  He said 
that he had become more nervous, irritable, and angry, and 
had been prescribed medications to help him sleep and relieve 
his psychiatric symptoms.  He stated that he had many of the 
criteria for a 50 percent rating for a psychiatric disability 
which included panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired abstract thinking, 
disturbances of motivation and mood, and impaired judgment.  
The veteran indicated that he did not feel that psychiatric 
therapy was helping him to any significant extent.  

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
The clear implication of his testimony is that his disability 
had worsened within the year preceding the hearing.  
Therefore, the duty to assist includes the duty to provide 
him with a new examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (another examination is required where 
the appellant complains of increased disability two years 
after the most recent examination).  The Board notes that the 
most recent VA psychiatric examination was performed in May 
1998, and was for the purpose of adjudication of service 
connection.  Another psychiatric examination is indicated to 
ascertain the current disability picture pertaining to the 
service-connected PTSD.  Consequently, a remand is warranted.  
38 C.F.R. §§ 3.327, 4.2, 19.9 (1999).


The Board also notes that the veteran has received regular 
outpatient therapy in the VA mental health clinic dating from 
April 1998.  A medical report of August 1999 was received 
from a VA social worker verifying that the veteran regularly 
attended weekly group therapy sessions and an individual 
counseling session every two to three months.  A review of 
the record reflects that the most recent VA outpatient clinic 
note is dated in June 1999.  Therefore, a remand is also 
required so that efforts can be undertaken to ensure that the 
evidentiary record is complete.  

In view of the above, this rating issue is REMANDED to the RO 
for the following actions:

1.  Any and all VA outpatient clinical 
records dating from July 1999 should be 
requested and associated with the claims 
folder.  All therapy notes of the kind 
referred to in the August 1999 statement 
should be sought.

2.  The RO should schedule the veteran 
for a VA psychiatric examination in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability.  If there are found 
to be psychiatric disorder(s) other than 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one 
disorder or the other, this should be 
noted.  

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and 

environmental problems) and Axis V 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned, is to be 
included.  Findings necessary to apply 
the pertinent rating criteria should be 
specifically set forth. 

3.  After completing any necessary 
development in addition to that 
specified above, the RO should re-
adjudicate the claim.  Action by the RO 
should include consideration of whether 
any "staged" ratings are warranted.  
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford him the opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to ensure compliance with VA's duty to assist.  The 
Board intimates no opinion as to the ultimate outcome of the 
veteran's rating claim.  No action is required of the veteran 
until he is given further notice; however, he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


